 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SHAILIKA S. KOTIYA (CABN 308758)
   ROSS WEINGARTEN (NYBN 5236401)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7443
             FAX: (415) 436-7234
 8           shailika.kotiya@usdoj.gov
             Ross.weingarten@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         )   NO. CR 19-0054 RS
                                                       )
15           Plaintiff,                                )   STIPULATION AND PROPOSED ORDER
                                                       )   REGARDING TRIAL SCHEDULE AND
16      v.                                             )   RELATED DEADLINES
                                                       )
17   FRANKLIN QUIROS,                                  )
                                                       )
18           Defendant.                                )
                                                       )
19

20           On November 5, 2019, the parties appeared for a status conference in this case and set a trial date
21 for April 20, 2020.

22           The parties have reviewed the Court’s standing order and propose the following deadlines in
23 advance of trial:

24

25                         EVENT                                                  DATE
26    Deadline to Meet and Confer regarding Pretrial
      Statement                                                              March 18, 2020
27    Produce Jenks and Giglio/Henthorn Material
28    Produce any Certified Translations

     STIPULATION REGARDING TRIAL AND RELATED DEADLINES
     Case No. CR 19-0054 RS
 1   Joint Pretrial Statement and Proposed Order
     Stipulations of Fact
 2   Joint Exhibit List                                                     March 26, 2020
     Witness List
 3
     Motions in Limine
 4   Physical Exhibits/Demonstratives Exchanged
     Submission of Trial Exhibits to Court
 5   Oppositions to Motions in Limine
     Jury Questionnaire
 6   Additional Jury Voir Dire Questions (if any)                            April 2, 2020
 7   Proposed Jury Instructions
     Proposed Verdict Form
 8   Optional Trial Brief

 9   Pretrial Conference                                                     April 8, 2020
10   Jury Pool Fills Out Questionnaire                                      April 17, 2020
11   Jury Selection                                                         April 20, 2020
12

13         Based on the foregoing, the parties respectfully request that the Court enter the proposed trial
14 schedule.

15         IT IS SO STIPULATED.
16 DATED:         November 6, 2019                                /s/                  ___
                                                         SHAILIKA S. KOTIYA
17                                                       Assistant United States Attorney
18                                                                /s/                  ___
                                                         ROSS WEINGARTEN
19                                                       Assistant United States Attorney
20

21 DATED:         November 6, 2019                                /s/                ___
                                                         CANDIS MITCHELL
22                                                       Counsel for Defendant Franklin Quiros
23

24

25

26

27

28

     STIPULATION REGARDING TRIAL AND RELATED DEADLINES
     Case No. CR 19-0054 RS
 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court and for good cause shown, the Court adopts the dates set forth in the parties’ stipulation.

 4

 5          IT IS SO ORDERED.

 6

 7 DATED: ___________________
          11/14/19                                                ___________________________
                                                                  RICHARD SEEBORG
 8                                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING TRIAL AND RELATED DEADLINES
     Case No. CR 19-0054 RS
